DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 13 are objected to because of the following informalities:  
Claim 2, lines 3-4 recite “matches the image base on the embedding” which appears to be a typographical error for “matches the image based on the embedding”. Claim 13 recites a similar limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 10, and 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 recites “the image” in line 2.  There is unclear antecedent basis for this limitation in the claim, since claim 1 recites an “aerial image” and a “pre-processed 
Claim 2 recites “the embedded image” in line 7. There is insufficient antecedent basis for this limitation in the claim. Claim 13 recites a similar limitation.
Claim 2 recites “the roof” in line 5. There is insufficient antecedent basis for this limitation in the claim. Claim 13 recites a similar limitation.
Claim 3 recites “the image” in line 5.  There is unclear antecedent basis for this limitation in the claim, since claim 1 recites an “aerial image” and a “pre-processed image”. It is not clear whether “the image” in claim 3 is one of these images or a different image entirely. Claim 14 recites a similar limitation. 
Claim 4 recites “The method of claim 1, wherein aligning the image and DSM further comprises” in line 1, but there is no “aligning” in claim 1. It is unclear how the aligning could “further” comprise steps if it did not comprise any steps previously. Claims 6, 15, and 17 recite similar limitations. 
Claim 10 recites “the average energy cost for the building” in line 6. There is insufficient antecedent basis for this limitation in the claim. Further, the term “the average energy cost” is undefined, since a building could have many different measurements of average energy cost (e.g. average cost for a month, a year, etc.).
Claim 12 recites “the building” in line 6, “the input address” in lines 6-7, and “the aerial image” in line 8. There is insufficient antecedent basis for these limitations in the claim. 
Claim 19 recites “detecting, using the one or more processors and instance segmentation, similar roof top obstructions”. The term “similar” in claim 19 is a relative 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (U.S. Publication 2018/0089833) in view of Porter (U.S. Publication 2019/0384866).

As to claim 1, Lewis discloses a method comprising: 
obtaining, using one or more processors (p. 5-6, section 0046; the method runs as instructions executed by a computer, necessitating a processor), an aerial image of a building based on an input address (p. 2, section 0023; an address is input and associated aerial images are obtained); 
obtaining, using the one or more processors (p. 5-6, section 0046; the method runs as instructions executed by a computer, necessitating a processor), three-dimensional (3D) data containing the building based on the input address (p. 2, section 0023; an address is input, associated images are obtained, and 3D lines are derived to approximate the building contour); 
pre-processing the aerial image and 3D data (fig. 15; p. 2, sections 0023-0024; p. 5-6, section 0046; aerial imagery is fed to a pre-processing module; before 3D lines data is actually used to determine the building contour, the lines are filtered, which reads on a pre-processing step); 
reconstructing, using the one or more processors, a 3D building model from the pre-processed image and 3D data, the reconstructing including predicting, using 
Lewis teaches converting faces into 2D lines, and projecting lines into 3D lines and polygons (fig. 13; p. 5, section 0043), but does not teach converting each roof face into a two-dimensional (2D) polygon and projecting each 2D polygon into a 3D polygon representing the 3D building model. Porter, however, discloses converting each roof face into a two-dimensional (2D) polygon and projecting each 2D polygon into a 3D polygon representing the 3D building model (p. 3, sections 0043-0044; each roof face is converted to a flat/2D polygon copy and then converted to 3D by adding a Z/height component). The motivation for this is to create a cohesive 3D roof model and parametrize the model, ensuring a more accurate and easier to manipulate representation (p. 1, sections 0003-0004). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lewis to convert each roof face into a two-dimensional (2D) polygon and project each 2D polygon into a 3D polygon representing the 3D building model in order to create a cohesive 3D roof model and parametrize the model, ensuring a more accurate and easier to manipulate representation as taught by Porter.

As to claim 12, see the rejection to claim 1. Further, Lewis discloses a system comprising: one or more processors; memory coupled to the one or more processors and storing instructions that when executed by the one or more processors, cause the one or more processors to perform the operations (p. 5-6, section 0046; instructions are .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Porter and further in view of Hoiem (U.S. Publication 2021/0183080), Pershing (U.S. Publication 2010/0114537), and Murdoch (U.S. Publication 2014/0132635).

As to claim 3, Lewis discloses generating a building mask from the image (p. 2, section 0028-p. 3, section 0030; a mask based on the building edges in the image is generated); using the 3D data with the building mask to calculate an orientation of each roof face of the building (p. 5, sections 0041-0043; slopes and directions for lines on each roof face, which would define the orientation of the roof face, are calculated) and using the building mask to obtain an extent of the building (p. 2, section 0028-p. 3, section 0031; the mask is used to determine the boundaries of a central building). 
Lewis does not disclose, but Hoiem does disclose wherein pre-processing the aerial image (fig. 2; p. 5, section 0047; drone footage is used) and 3D data (fig. 2; p. 5, sections 0046-0047; 3D data is derived using SLAM, SfM, or a combination), further comprises: generating a 3D mesh from the 3D data (p. 7, sections 0064-0065); generating a digital surface model (DSM) of the building using the 3D mesh (p. 7, sections 0064-0067; a surface model is generated using the mesh); and aligning the image and DSM (p. 7, section 0066-p. 8, section 0075; the image and model are aligned). The motivation for this is to help visualize progression of construction or as-built conditions of a site (p. 1, section 0005). It would have been obvious to one skilled 
Lewis does not disclose, but Pershing does disclose snapping the orientation of each roof face to a grid (p. 2, section 0024; p. 12, section 0132; images of a roof are aligned to a set of reference points in a grid; specifically planar roof sections, which would read on faces, are translated to 3D grid reference points, which would parameterize the angle/orientation of the section). The motivation for this is to measure a roof for solar panels (p. 1, section 0009). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lewis, Porter, and Hoiem to snap the orientation of each roof face to a grid in order to measure a roof for solar panels as taught by Pershing.
Lewis does not disclose, but Murdoch does disclose cropping the image so that the building is centered in the image and axis-aligned to the grid (p. 2-3, section 0029; p. 4, claim 3; an image of the roof of the building is enlarged and centered, which would result in cropping out some of the background; the lines on the roof image are also aligned to be parallel to the horizontal and vertical axes of the display and to an overlaid grid pattern). The motivation for this is to help a user quickly estimate roof surface area (p. 1, section 0006). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lewis, Porter, Hoiem, and Pershing to crop the image so that the building is centered in the image and axis-.

Claims 4, 5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Porter and further in view of Loss (U.S. Publication 2015/0199455).

As to claim 4, Lewis does not disclose, but Loss does disclose wherein aligning the image and DSM further comprises: predicting, using semantic segmentation, the building, trees and background in the image and DSM (p. 1, section 0004; p. 1, section 0011; p. 2, sections 0016-0018; p. 3, sections 0027-0030; p. 3, section 0034-p. 4, section 0038; segmentation is used to delineate buildings from other elements in an image/model; buildings can be mapped separately from natural features, which, in a typical image, would include features such as trees and background sky/ground/grass/etc.); 
and cross-correlating the locations of the building, trees and background in the image with the locations of the building, trees and background in the DSM to determine a location in the image that aligns the image and DSM (p. 1, section 0011; p. 2, sections 0016-0018; locations are determined to correlate and align imagery with a surface model; buildings can be mapped separately from natural features, which, in a typical image, would include features such as trees and background sky/ground/grass/etc.). The motivation for this is to automate model creation, since manually creating such models is labor intensive (p. 1, section 0002). It would have been obvious to one skilled 

As to claim 5, Loss discloses wherein semantic segmentation is applied separately to the image and DSM (p. 3, sections 0027-0028; p. 3-4, section 0037; segmentation is applied separately at least in that textures/images are differentiated by color while model surface elements can be differentiated by angles). 

As to claim 15, see the rejection to claim 4.

As to claim 16, see the rejection to claim 5.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Porter and further in view of Berberian (U.S. Publication 2020/0184233). 

As to claim 6, Lewis does not disclose but Berberian does disclose wherein aligning the image and DSM further comprises feeding the image and DSM into a 

As to claim 17, see the rejection to claim 6.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Porter and further in view of Loveland (U.S. Patent 10,366,287).

As to claim 7, Lewis does not disclose, but Loveland does disclose a method further comprising: obtaining, using a graphical user interface (GUI), the input address (col. 5, lines 55-64; col. 15, line 59-col. 16, line 15). The motivation for this is for the user to identify the property subject to solar analysis. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lewis and Porter to obtain, using a graphical user interface (GUI), the input address in order to identify the property subject to solar analysis as taught by Loveland. 

As to claim 18, see the rejection to claim 7.

Claims 8, 9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Porter and further in view of Vratimos (U.S. Patent 10,754,999).

As to claim 8, Lewis does not disclose, but Vratimos does disclose a method further comprising: detecting, using the one or more processors (col. 15, lines 19-27) and instance segmentation, roof top obstructions (col. 8, lines 4-22; col. 10, lines 4-32; the roof model segmentation is used to also detect roof obstructions); and using the 3D building model and the detected roof top obstructions to determine a useable area of the building (col. 5, lines 2-8; col. 11, lines 46-56; a useable area for photovoltaic/solar panels is determined based on the 3D topology model of the roof and the obstructions). The motivation for this is to improve speed and efficiency in generating solar designs (col. 3, lines 22-53; col. 5, lines 26-50). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lewis and Porter to detect using instance segmentation, roof top obstructions and use the 3D building model and the detected roof top obstructions to determine a useable area of the building in order to improve speed and efficiency in generating solar designs as taught by Vratimos.

As to claim 9, Vratimos discloses determining, using the one or more processors, a location in the useable area of the building to install solar panels based on output of a 

As to claim 19, see the rejection to claim 8.

As to claim 20, see the rejection to claim 9.

Claims 10, 11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Porter and Vratimos and further in view of Loveland.

As to claim 10, Lewis does not disclose, but Loveland does disclose a method further comprising: estimating, using the one or more processors, an output power of the solar panels (col. 13, lines 40-46; col. 20, line 63-col. 21, line 6; an output of the panels is modified based on changing assumptions, and communicated to the user); and estimating, using the one or more processors, one or more financial or cost savings metrics based on the number and the size of the solar panels the output power of the solar panels and the average energy cost for the building (fig. 14; col. 12, line 47-col. 13, line 29; col. 20, line 36-col. 21, line 6; payoff values, which are based on how much 

As to claim 11, Loveland discloses a method further comprising displaying, using a graphical user interface (GUI), the one or more financial or cost savings metrics and the estimated power output (col. 20, line 63-col. 21, line 6; payoff values, which are based on how much a solar energy system saves a user in energy costs over time, are shown in a GUI; a total output for the system is also shown in a GUI). Motivation for the combination of references is given in the rejection to claim 10.

As to claim 21, see the rejection to claim 10.

As to claim 22, see the rejection to claim 11.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Porter and further in view of Hoiem, Pershing, Murdoch and Khosravipour (“Generating spike-free digital surface models using LiDAR raw pointclouds: A new approach for forestry applications”).

As to claim 14, see the rejection to claim 3. Further, the other cited references do not disclose, but Khosravipour does disclose creation of a spike free mesh (see abstract and section 3.1). The motivation for this is to improve accuracy in a surface model including treetops (section 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Lewis, Porter, Hoiem, Pershing, and Murdoch to create a spike free mesh in order to improve accuracy in a surface model including treetops as taught by Khosravipour.

Conclusion
Claims 2 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612